Citation Nr: 0606724	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  98-02 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
thumb injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel





INTRODUCTION

The veteran had active service from January 1961 to January 
1964 and from July 1964 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and June 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.   During the appeal, 
the veteran relocated and the claim is now with the RO in 
Houston, Texas.   

In July 2002 and April 2003, the Board remanded this matter 
to schedule the veteran for a hearing before a Board Judge.  
The RO scheduled the veteran for a hearing in July 2003.  The 
veteran was later informed by the RO that his representative 
would be unable to attend the hearing and he was offered an 
opportunity to reschedule the hearing, but declined.  In July 
2003, the veteran appeared before the undersigned Judge, but 
refused to testify.  The transcript is included in the 
record.   

In April 2004, the Board denied the veteran's claim for 
service connection.  The veteran appealed the April 2004 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  While on appeal, it became evident that the 
claims folder was missing.  As a result, by Joint Motion in 
July 2004, the Board and the veteran's representative 
requested that the Court remand the case in order for VA to 
find or reconstruct the claims folder.  The Court granted the 
Joint Motion and by Order dated in September 2004, remanded 
the claim to the Board.  In September 2004, the Board 
remanded the claim to the RO with instructions to find the 
claims folder if possible, or reconstruct the claim folder.   
Subsequently, VA located the claims folder.  The RO issued a 
supplemental statement of the case in September 2005.  This 
claim is again before the Board. 





FINDING OF FACT

The competent and probative medical evidence of record does 
not establish a medical nexus relationship between veteran's 
residuals of a right thumb injury and any incident or event 
of active service or as proximately due to or the result of 
his service-connected right knee disability or his low back 
disability.


CONCLUSION OF LAW

Residuals of a right thumb injury was not incurred or 
aggravated during veteran's active military service, or 
secondary to a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the veteran received proper notice in a 
May 2001 letter from the RO.  VA fully notified the veteran 
of what is required to substantiate his service connection 
claim in the May 2001 letter, along with letters dated in 
October 2001, November 2004, and February 2005, in the 
October 2001 statement of the case (SOC), and in the multiple 
supplemental statements of the case (SSOC).  Together, the 
letters, SOC, and SSOCs provided the veteran with a summary 
of the evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.   Additionally, the veteran was 
requested to submit any evidence in his possession.  No other 
evidence was identified or submitted by the veteran.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records, numerous VA medical records, private medical 
records, and statements from the veteran.  It does not appear 
that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.

The Board notes that in a May 2001 Report of Contact, which 
is dated on the same day the RO issued the VCAA notification 
letter, the RO explained the provisions of the duty to assist 
and advised him that he would be scheduled for a VA 
examination.  The veteran stated he had no further evidence 
to submit and he insisted that he would not attend a VA 
examination.  The RO notified him that failure to report for 
the examination without good cause could be detrimental to 
his claim and the case would be decided based on the evidence 
of record.  The evidence shows that the veteran failed to 
report for a VA compensation examination scheduled on May 17, 
2001.

In his July 2001 notice of disagreement, veteran requested a 
VA compensation examination only if he were provided security 
while at the VA Medical Center.  The RO notified him in 
August 2001 that he would be scheduled for a VA examination 
and that there was adequate security at the facility.  In an 
August 2001 Report of Contact, veteran notified the RO that 
he would not report for the VA compensation examination 
scheduled on September 1, 2001 because he feared for his 
life.  The evidence shows veteran failed to report for the VA 
compensation examination scheduled in September 2001.

The regulations provide that when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or reexamination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b) (2005).

In this case, VA determined that the claim for service 
connection could not be established without a medical nexus 
opinion from a competent medical examiner. The veteran twice 
failed to report for scheduled VA examinations.  He has not 
provided good cause for his failure to report for a VA 
examination.  In fact, he has explicitly refused to attend 
such examination.  Since the examination had been scheduled 
in conjunction with an original compensation claim, there is 
no further duty to assist and the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.



II.  Service Connection

The veteran is claiming service connection for residuals of a 
right thumb injury.  Service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and arthritis becomes manifest to a compensable degree 
within one year after termination of such service, such 
disease shall be presumed to have been incurred in service.  
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Where there is a chronic disease shown as such 
in service or within the presumptive period under § 3.307 so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Upon review, service medical records show right hand and 
wrist injuries during active service; however, the records do 
not show that he sustained a right thumb fracture or a 
chronic disease involving the right thumb at that time.  He 
injured his right wrist in September 1961 while playing 
football.  X-ray examination failed to show any evidence of 
bony or soft tissue abnormality.  The veteran injured his 
right hand playing softball in June 1963.  An examination 
disclosed a bruised right forearm and right hand swelling, 
but x-ray examination of the hand was completely negative.  
The veteran injured his right hand in September 1963.  An 
examination showed swelling and tenderness.  X-ray 
examination again showed no fracture.  The impression was 
contusion.  The November 1963 separation medical examination 
report shows that examination of the upper extremities and 
musculoskeletal system was normal at that time.  In the 
report of medical history veteran denied a history of 
pertinent symptoms.

While the service medical records do establish that veteran 
injured his right hand and wrist injuries during active 
service, they do not show he sustained a right thumb fracture 
at that time or that he had been diagnosed with a chronic 
disease of the right thumb such as degenerative joint disease 
at that time.  These records do not reveal a chronic disease 
shown as such in service.  38 C.F.R. § 3.303(b).

The evidence also does not show a diagnosis of right thumb 
arthritis during the initial post-service year.  Therefore, a 
presumption in favor of service connection is not for 
application in this case.  38 C.F.R. §§ 3.307, 3.309.

The initial medical evidence showing degenerative joint 
disease of the right thumb is dated many years after 
separation from active service.  During August 1999 VA 
outpatient treatment, the veteran stated that he thought he 
had fractured his right thumb in a fall four months earlier 
when his right knee gave out.  He also stated that he had 
previously injured his thumb and thought that also resulted 
in a fracture.  X-ray examination of the right thumb was 
negative for the claimed two previous fractures.  Physical 
examination one week later showed obvious joint deformity of 
the right thumb and tenderness to palpation and forced 
motion.

A June 2000 private x-ray examination report of the right 
thumb showed degenerative changes within the first metacarpo- 
carpal articulations and less pronounced degenerative changes 
within the interphalangeal joint.  The private medical 
records show veteran complained of right thumb pain in 
January 2001.  The impression was degenerative joint disease 
of the right thumb.  Subsequent medical records continue to 
show treatment and evaluation of the right thumb.    

In sum, the record shows that there is no record of right 
thumb problems during service, or for many years after 
separation from service.   While the record demonstrates 
chronic residuals of a right thumb injury, there is no 
medical evidence relating the veteran's right thumb problems 
directly to service.  Nevertheless, the veteran contends that 
he fractured his right thumb when his service-connected right 
knee gave out and he tried to break his fall.  

For secondary service connection claims, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Furthermore, the Court has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Upon review, the post-service medical evidence does not 
contain a medical nexus opinion that relates the current 
right thumb degenerative joint disease to right upper 
extremity injuries during active service or as secondary to a 
post-service thumb fracture sustained as a result of his 
service-connected right knee disability.

The determinative issue in this case regarding causation is 
medical in nature and requires competent medical evidence.  
Here, there is no competent or probative medical evidence 
relating the veteran's residuals of a right thumb injury to 
his service-connected right knee and low back disabilities.  
The statements of veteran that relate his current right thumb 
disorder as secondary to a fall sustained as a result of his 
service-connected disability do not constitute competent 
evidence to substantiate the claim because he is not 
qualified to render an opinion as to causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board again emphasizes that the veteran failed to appear 
to his scheduled examinations without offering any 
explanation for his failure to cooperate.  By letters and in 
the October 2001 SOC, the RO notified the veteran that 
failure to appear to his examination resulted in the RO 
considering the claim based upon the record, citing to 38 
C.F.R. § 3.655.  The Court has held that the duty to assist 
is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under theses 
circumstances, the Board has no alternative but to consider 
the claim based on the existing evidence of record.  See 38 
C.F.R. § 3.655 (2005).

For these reasons, the Board finds that the competent and 
probative medical evidence of record does not establish a 
medical nexus relationship between veteran's right thumb 
degenerative joint disease and any incident or event of 
active service or as proximately due to or the result of his 
service-connected right knee disability or his low back 
disability.


ORDER

Service connection for residuals of a right thumb injury is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


